Citation Nr: 1647770	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
 
In March 2015, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains records that are either duplicative of the documents in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA social and industrial survey.  The Board specifically instructed the social worker that the purpose of the survey was to ascertain the impact of the Veteran's service-connected disability on his ability to work.  Following the March 2015 remand, a social and industrial survey was obtained in May 2015.  However, the social worker focused largely on the Veteran's nonservice-connected disabilities and did not provide a description of the functional impairment due to sarcoidosis.  Moreover, the examiner noted that the Veteran is service-connected for chronic bronchitis, whereas he is service-connected for sarcoidosis.  Therefore, a remand is necessary to obtain an additional VA social and industrial survey that fully complies with the Board's March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the May 2015 social and industrial survey referenced a VA medical record dated in January 2009 that is not currently of record.  In this regard, the Board notes that there are no VA medical records dated from October 2007 to March 2009 associated with the claims file.  Therefore, the AOJ should obtain any outstanding VA medical records.  
 

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sarcoidosis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Southeast Louisiana Veterans Health Care System and the New Orleans VAMC dated from October 2007 to March 2009 and from January 2015 to the present.  

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disability on his ability to work. 

The report should indicate how the Veteran's service-connected disability alone affects his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims folder.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

